Judgment and order reversed and new trial granted, costs to abide the event, on the ground of the error (folio 135 of the case) involved in the refusal of the court to charge that if the jury find that if the plaintiff had looked and listened, and by so doing he would have avoided the accident, then he cannot recover, although the defendant may also be guilty of negligence. All concurred, except Goodrich, P. J., who dissented on the ground that the previous portion of the charge properly instructed the jury, taken in connection with the modification stated by the court at the time of this request.